Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated February 9, 2011 relating to the financial statements, financial statement scheduleand the effectiveness of internal control over financial reporting, which appears in AGL Resources Inc.'s Annual Report on Form 10-K for the year ended December 31, 2010. /s/ PricewaterhouseCoopers Atlanta, Georgia December 28, 2011
